Citation Nr: 0514541	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by night sweats.  

2.  Entitlement to service connection for a genitourinary 
disorder manifested by impotency.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an initial increased rating for 
post-traumatic stress disorder (PTSD), rated 10 percent 
disabling from February 28, 2000, to December 31, 2003; and 
50 percent since January 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Detroit, 
Michigan.  Specifically, in a May 2001 decision, the RO 
denied service connection for a disability manifested by 
night sweats, a genitourinary disorder manifested by 
impotency, and hypertension.  Also, in April 2002, the RO 
awarded service connection for PTSD, with a 10 percent rating 
effective February 28, 2000.  In October 2004, the RO 
increased the rating for PTSD to 50 percent, effective 
January 1, 2004.  Because the appeal involving the evaluation 
of PTSD arises from the initial rating decision that 
established service connection, the proper issue on appeal 
regarding this issue appears in the caption above.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (consideration is 
given to the possibility of "staged ratings" (i.e., 
separate ratings for separate periods of time since the 
effective date of service connection)).    

The Board also notes that the RO denied service connection 
for malaria in May 2001.  In July 2001, the veteran filed a 
notice of disagreement with the denial of this service 
connection claim.  The RO issued a statement of the case 
regarding this issue, in pertinent part, in September 2002.  
In a substantive appeal filed in February 2003, the veteran 
discussed other issues on appeal, but he did not express any 
desire to pursue a claim for service connection for malaria.  
In March 2005, the veteran also submitted in writing his 
desire to withdraw any pending appeal involving service 
connection for malaria.  Therefore, the claim for service 
connection for malaria is not currently before the Board for 
appellate review.  

The issue of entitlement to an initial increased rating for 
PTSD, rated 10 percent disabling from February 28, 2000, to 
December 31, 2003; and 50 percent since January 1, 2004, is 
addressed in the REMAND part of this decision and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required of him.  


FINDING OF FACT

The veteran has submitted a statement in writing expressing 
his desire to withdraw his appeal of his claims for service 
connection for a disability manifested by night sweats, a 
genitourinary disorder manifested by impotency, and 
hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of 
entitlement to service connection for a disability manifested 
by night sweats, a genitourinary disorder manifested by 
impotency, and hypertension have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal of the May 2001 rating 
decision that denied his claims of entitlement to service 
connection for a disability manifested by night sweats, a 
genitourinary disorder manifested by impotency, and 
hypertension.  38 C.F.R. § 20.200 (2004).  Thereafter, at 
March 2005 hearing before the Board and in correspondence 
submitted at that time, the veteran expressed his desire to 
withdraw his appeals of these issues.  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2004).  The 
March 2005 statement contains the veteran's clear desire to 
withdraw his claims for service connection for a disability 
manifested by night sweats, a genitourinary disorder 
manifested by impotency, and hypertension.  Thus, as the 
veteran has withdrawn these issues, there remain no 
allegations of error of fact or law for appellate 
consideration concerning these claims.  The Board does not 
have jurisdiction to review these service connection issues 
on appeal, and they are dismissed.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).  


ORDER

The appeals of the claims for service connection for a 
disability manifested by night sweats, for a genitourinary 
disorder manifested by impotency, and for hypertension are 
dismissed.  


REMAND

Additional development is needed with regard to the claim for 
an initial increased rating for PTSD, rated 10 percent 
disabling from February 28, 2000, to December 31, 2003; and 
50 percent since January 1, 2004.  

Not all of the veteran's psychiatric treatment records appear 
to have been associated with the claims folder.  

The claims folder contains letters from two private social 
workers who have treated the veteran's PTSD.  However, the 
actual treatment records from these individuals are not in 
the claims folder.  These records are particularly relevant, 
because they would pertain to the veteran's symptoms as 
manifested during the specific period of time at issue in 
this appeal.  The RO has previously attempted to procure 
these relevant treatment records, but a "follow-up" request 
for such records is in order.  On remand, the RO should make 
a "follow-up" request to obtain copies of any available 
treatment records for the veteran's service-connected PTSD 
from these two private social workers.  If unable to obtain 
these records, the RO should notify the veteran of this fact 
in accordance with 38 U.S.C.A. § 5103A  (West 2002) and 
38 C.F.R. § 3.159(c) (2004).  

In addition, at the March 2005 personal hearing, the veteran 
testified that he is receiving pertinent treatment at the 
North Chicago VA Medical Center (VAMC).  The only records of 
psychiatric treatment that the veteran has received at this 
medical facility that have been obtained and associated with 
his claims folder are those records of inpatient treatment 
that he received during a January to February 2005 
hospitalization.  On remand, therefore, an attempt should be 
made to procure copies of all available psychiatric records 
from this medical facility which have not been previously 
obtained and associated with the veteran's claims folder.  

Finally, in light of testimony presented at the March 2005 
hearing and evidence regarding symptomatology in recently 
submitted medical records, the Board finds that a more recent 
VA PTSD examination is in order.  

The veteran last underwent a VA PTSD examination in March 
2002.  This evaluation provided essentially negative findings 
associated with the service-connected PTSD, except for the 
veteran's complaints of sleep problems, difficulty trusting 
people, and nightmares.  Consequently, the examiner assigned 
a Global Assessment of Functioning (GAF) score of 72.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Significantly, subsequent private and VA medical records 
reflect increased pathology associated with the veteran's 
service-connected PTSD.  For instance, in a January 2003 
report, a private social worker who had treated the veteran 
noted that the symptoms relative to the veteran's PTSD 
included intense fear, helplessness, or horror; persistent 
avoidance of stimuli; difficulty sleeping; difficulty 
concentrating; irritability (including outbursts of anger); 
recurrent and intrusive thoughts of trauma; flashbacks; 
hypervigilance; and exaggerated startle responses.  

Also, in a June 2004 report, another private social worker 
who has treated the veteran explained that pertinent PTSD 
symptoms include recurrent, intrusive, and distressing 
thoughts about traumatic events; recurrent dreams and 
nightmares about traumatic events; distress; social 
isolation; emotional numbing; feelings of hopelessness (e.g., 
no sense of the future); survivor's guilt; difficulty 
sleeping; anger and rage; difficulty concentrating and 
remembering; hypervigilance; exaggerated startle responses; 
depression; and extreme anxiety.  In another report 
subsequently dated in August 2004, this social worker 
reiterated this symptomatology associated with the veteran's 
PTSD and then explained that such symptoms warrant a GAF 
score of 40.  See Richard, supra.  

In addition, the claims folder contains records of inpatient 
treatment that the veteran received at the North Chicago VA 
Medical Center (VAMC) for approximately one month between 
January and February 2005.  According to these documents, 
upon discharge from the hospital, the veteran was assigned a 
GAF score of 32 as a result of his PTSD.  This score 
represents the same degree of impairment as the GAF score of 
40 which was discussed in the private social worker's August 
2004 report.  See Richard, supra.  

The Board acknowledges that, by the October 2004 rating 
action, the RO awarded an increased evaluation of 50 percent, 
effective from January 1, 2004, for the veteran's 
service-connected PTSD.  Significantly, however, in view of 
the apparent increase in symptomatology associated with this 
disability, including the lowering of the veteran's GAF 
score, since his last VA PTSD examination in March 2002, the 
Board believes that a remand of his PTSD claim is necessary 
to accord him an opportunity to undergo a current evaluation 
of this service-connected disability.  

Accordingly, the case will be REMANDED to the RO for the 
following actions:

1.  The RO should attempt to secure any 
necessary authorizations from the veteran 
and then copies of all available, 
relevant treatment records from Erick L. 
Ryberg, MSW, BCD, since March 2001; and 
from Ronald E. Hamden, MSW since January 
2004.  

2.  The RO should also obtain records of 
psychiatric treatment that the veteran 
has received at the North Chicago VAMC 
since February 2000.    

3.  The RO should afford the veteran a VA 
examination to determine the current 
severity of his PTSD.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should obtain from the veteran 
his detailed clinical history.  All 
pertinent psychiatric pathology found on 
examination should be noted in the 
evaluation report.  In addition, the 
examiner should provide a GAF score, with 
a qualitative explanation of the GAF 
score.  

4.  Thereafter, the RO should 
readjudicate the claim for an initial 
increased rating for post-traumatic 
stress disorder (PTSD), rated 10 percent 
disabling from February 28, 2000, to 
December 31, 2003; and 50 percent since 
January 1, 2004.  If the decision remains 
adverse to the veteran in any way, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the appropriate opportunity to 
respond thereto.  The case should then be 
returned to the Board for its review, as 
appropriate.  



No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board is remanding.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The RO must treat this matter 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


